DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Status of claims
This second non-final action is in response to applicant’s amendment of 04/27/2021. Claims 8, and 10-16 are pending and have been considered as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833).
With respect to claim 8, Akuzawa teaches a boat comprising (see [abstract]): a boat body (see at least [0051-0054] and [fig. 1]); a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body (see at least [0052]); an operator that operates the propulsion device (see at least [0053-0058]); and a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to move the boat body toward a target position (see at least [0014], [0019], [0038], [0087], [0095], and [0096]). Though Akuzawa teaches interference with the automatic berthing mode when a lever of a remote control is operated, steering device changes, or joystick is operated during automatic berthing mode in which priority changes to reflect an operator’s intention to control the boat (see [0104]),  Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position, and the controller is configured or programmed to start the automatic shore arrival control when the operator is positioned in the neutral position. 
McKenney et al. teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position (see at least [abstract], [0008], [0010], [0015], and [0039]), and the controller is configured or programmed to start the (see at least [abstract], [0008], [0010], [0015], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney et al wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system during low speed maneuver such as docking (berthing) (see McKenney et al abstract and para 0010).  
With respect to claim 10, Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in the non-neutral position during the execution of the automatic shore arrival control. McKenney et al teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in the non-neutral position during the execution of the automatic shore arrival control (see at least [abstract], [0008], [0010], [0015], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of Mckenney et al wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in the non-neutral position during the execution of the automatic shore arrival control. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system 
With respect to claim 11, Akuzawa teaches wherein the operator outputs, to the controller, a throttle operation signal which indicates generation of the propulsion force when the operator is positioned in the non-neutral position (see at least [0061]).
With respect to claim 12, Akuzawa teaches a steering device that steers the boat body, wherein the controller is configured or programmed to continue the automatic shore arrival control even when the steering device is operated within a predetermined range including the neutral position during the execution of the automatic shore arrival control (see at least [0104], Akuzawa teaches when an the output of the steering device (operator) reaches a predetermined value, the controller give priority to the output of the steering device to reflect the operator’s intention, as such this implicitly teach when the steering wheel changes below the predetermined value, the automatic berthing will not be interrupted).  
With respect to claim 15, Akuzawa teaches a boat comprising (see at least [abstract]): a boat body (see at least [0051-0054] and [fig. 1]); a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body (see at least [0052]); an operator that operates the propulsion device (see at least [0053-0058]); a sensing device that detects a distance between an object and the boat body (see at least [0078]); and a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to move the boat body toward a target position (see at least [0014], [0019], [0038], [0087], [0095], and [0096]); Though Akuzawa teaches interference with the automatic berthing mode when Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position and when the object is detected by the sensing device. Mckenney et al teaches wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position and when the object is detected by the sensing device (see at least [abstract], [0008-0010], [0015], and [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney et al wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position and when the object is detected by the sensing device. This would be done to further improve automatic control (navigation) of the vessel and maneuvering system during low speed maneuver such as docking (berthing) (see McKenney et al abstract and para 0010).  
With respect to claim 16, Akuzawa teaches a boat comprising (see at least [abstract]): a boat body (see at least [0051-0054] and [fig. 1]); a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body (see at least [0052]); an operator that operates the propulsion device (see at least [0053-0058]); a positional sensor that detects a current position of the boat body (see at least [0078]); and a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to move the boat body toward a target position (see at least [0014], [0019], [0038], [0087], [0095], and [0096]); wherein the controller is configured or programmed to end the automatic shore arrival control when the current position of the boat body has moved out of a predetermined area (see at least [0008] and [0017], Akuzawa teaches prior art of when the destination becomes close to a destination the autopilot may be interrupted and vessel must be moved by manual maneuvering, further, Akuzawa teaches that transition mode may be performed automatically or manually.); Though Akuzawa teaches interference with the automatic berthing mode when a lever of a remote control is operated, steering device changes, or joystick is operated during automatic berthing mode in which priority changes to reflect an operator’s intention to control the boat (see [0104]), Akuzawa do not specifically teach wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. McKenney et al teaches (see at least [abstract], [0008-0010], [0015], and [0039]) wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of McKenney et al wherein the controller is configured or programmed to end the automatic shore arrival control when the operator is positioned in a non-neutral position that differs from a neutral position. This would be done to further improve .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833) in view of Kaji et al (US20070073454).
With respect to claim 13, Akuzawa teaches a sensor for detecting a shore arrival location and a positional relationship between the shore arrival location and the boat body (see at least [0078], [0103], and [0124], Akuzawa teaches that the vessel is equipped with sensors (GNSS receiver and measuring instrument 73) in which detect the positional relationship of the berthing location and the vessel), and outputs environment information which indicates the shore arrival location and the positional relationship (see at least [0078], [0103], and [0124]); wherein the controller is configured or programmed to receive the environment information and to determine the shore arrival location as the target position based on the environment information (see at least [0078], [0103], and [0124]). However, Akuzawa as modified by McKenney et al do not specifically teach a sensor for detecting the shape of a shore arrival location and outputs information which indicates the shape of the shore arrival location. Kaji et al teaches a sensor for detecting the shape of a shore arrival location and outputs information which indicates the shape of the shore arrival location (see at least [0057-0078] and Figs. [4A-11A]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by McKenney et al to incorporate the teachings of Kaji et al wherein, a sensor for detecting the shape of a shore arrival location and outputting information which indicates the shape of the shore arrival location. This would be done to improve safety of docking (berthing) of the vessel (see Kaji et al para 0008). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of McKenney et al (US20050229833) in view of Koyano et al (US20180050772). 
With respect to claim 14, Akuzawa as modified by McKenney et al do not specifically teach a receiver that receives trailer position information that is transmitted from a trailer and indicates a current position of the trailer, or a sensor that detects the current position of the trailer and obtains the trailer position information; wherein the controller is configured or programmed to determine the trailer current position as the target position. Koyano et al teaches a receiver that receives trailer position information that is transmitted from a trailer and indicates a current position of the trailer, or a sensor that detects the current position of the trailer and obtains the trailer position information (see at least [0077] and [0080-0094]), wherein the controller is configured or programmed to determine the current position of the trailer as the target position (see at least [0077] and [0080-0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by T McKenney et al to incorporate the teachings of Koyano wherein, a receiver that receives trailer position information that is transmitted from a trailer and indicates a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ABDALLA A KHALED/Examiner, Art Unit 3667 

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667